Order filed January 19, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-1001-CR
                                    ____________

                       JIMMY ARNEAL BUTLER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 230th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1285827


                                       ORDER

      The clerk’s record in this appeal was filed January 10, 2012.

      Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s
judgment.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before January 31, 2012, containing the trial court’s judgment.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM




                                               2